Name: Commission Regulation (EEC) No 18/81 of 1 January 1981 fixing, for the period 1 January to 31 May 1981, the Community offer prices for sweet oranges applicable as regards Greece and the coefficients to be used to calculate the offer prices for Greek oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 / 8 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 18/81 of 1 January 1981 fixing, for the period 1 January to 31 May 1981 , the Community offer prices for sweet oranges applicable as regards Greece and the coefficients to be used to calculate the offer prices for Greek oranges Whereas in accordance with Article 3 of Council Regulation (EEC) No 10/ 81 the prices taken for the calculation of producer prices shall be those for a home-grown product with defined commercial characteristics on the representative market or markets situated in the production areas where prices are lowest, for the products or varieties which represent a considerable proportion of production marketed throughout the year or for part of it , which are of quality class I and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each rep ­ resentative market is being calculated , prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas for the calculation of the offer price of the Greek product, referred to in Article 75 (2 ) (b) of the Act of Accession , it is necessary to specify the varieties the offer prices for which are to be compared respectively with the prices fixed for group I , for group II and for group III ; whereas , further, the commercial values of certain Greek varieties are not directly comparable with those of the Community variety groups ; whereas it is therefore necessary to fix coefficients to be applied to the quotations for the Greek varieties , on the basis of their respective commercial values , in order to calculate offer prices for them to make them comparable with the Community variety groups ; Whereas application of the abovementioned criteria results in the Community offer prices for sweet oranges for the period 1 January to 31 May 1981 being fixed at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1981 fixing, in respect of fruit and vegetables , the general rules for implementing the 1979 Act of Accession ( 2 ), and in particular Article 9 ( 1 ) thereof, Whereas under Article 75 of the Act of Accession , a compensatory mechanism is to be introduced applying to imports into the Community as constituted before the accession of Greece , hereinafter called 'the Community of Nine', of Greek fruit and vegetables for which an institutional price is fixed ; Whereas Article 75 (2 ) (a) of the Act of Accession provides that a Community offer price is to be calculated annually on the basis , on the one hand , of the arithmetical average of producer prices of each Member State of the Community of Nine increased by the cost of packing the fruit and transporting it from the areas of production to the representative centres of Community consumption , and on the other hand , of the trend of production costs in the fruit and vegetable sector ; whereas these producer prices are to be the average of the price quotations recorded over the three years prior to the date of fixing the Community offer price ; whereas , however, the annual Community offer price may not exceed the level of the reference price applied to imports from third countries ; Whereas because of differences in comparability of the varieties of sweet oranges , as regards their commercial value , they must be classed in three groups ; HAS ADOPTED THIS REGULATION : Article 1 (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . ( 2 ) OJ No L 1 , 1 . 1 . 1981 , p . 17 . 1 . For the period 1 January to 31 May 1981 the Community offer price for fresh sweet oranges (sub ­ heading 08.02 A I of the Common Customs Tariff), 1 . 1 . 81 Official Journal of the European Communities No L 2/9 expressed in ECU per 100 kilograms net, shall be as follows for packed class I fruit, all sizes : group I : 1 January to 31 March : 22-85 , group II : 1 January to 31 May : 19-68 , Sanguina, Sanguina redonda (Entrefina), the Surinam varieties and the variety Sanguina ordinaire except for Navel sanguina (Double fine amÃ ©liorÃ ©e , Washington sanguine, Sanguina grande) and Maltaise sanguine , with the price fixed for group III ; (c) for varieties other than those listed under (a) and (b), with the price fixed for group II . 4 . For calculation of the offer prices mentioned in paragraph 3 prices shall be multiplied by the following coefficients :  for the products listed under (b) of paragraph 3 : group III : 1 January to 30 April : 10-92 . 2 . The variety groups mentioned in paragraph 1 shall be made up of the following varieties : group I : Moro and Tarocco, group II : Sanguinello, group III : Biondo comune . 0-76,  for the products listed under (c) of paragraph 3 : 1-00 . 3 . The offer prices for Greek fruit are to be compared : (a) for the Moro and Tarocco varieties, with the price fixed for group I ; Article 2(b) for the varieties Biondo comune (Bianca comuna, Blonde commune), Grano de Oro (Imperial , Sucrena), Baladi , Pera, Macetara, Pineapple , Blood oval (Doblefina , Double fine), Portugaise This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS